Citation Nr: 0004200	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches on a direct and secondary basis.  

2.  Entitlement to service connection for a disability 
manifested by ear dysfunction, including earaches and 
tinnitus, on a direct and secondary basis.  

3.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected anxiety disorder 
with depressive features.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected scar on the anterior 
throat with a retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty for training from September 25, 
to December 17, 1981, and had active service from March 1983 
to March 1986.  

This matter initially came before the Board on appeal from a 
May 1993 decision by the RO which, in part, granted service 
connection for anxiety disorder and a scar on the anterior 
neck area; each rated 10 percent disabling, and denied 
service connection for a bowel disorder, headaches, and an 
ear disorder, including ear aches and tinnitus.  A personal 
hearing at the RO was held in October 1993.  In May 1994, the 
hearing officer assigned an increased rating to 30 percent 
for the service-connected anxiety disorder, effective from 
the date of receipt of the veteran's original claim or 
October 5, 1992.  The grant of service connection for the 
scar was also made effective this same date.  The hearing 
officer's decision was implemented by a rating action later 
that same month.  

In July 1996, the Board denied service connection for a bowel 
disorder on a direct and secondary basis, and remanded the 
remaining issues for additional development.  

By rating action in February 1999, the RO granted service 
connection for degenerative arthritis of the cervical spine 
and denied service connection for alcohol abuse secondary to 
the service-connected psychiatric disorder.  The veteran and 
his representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a headache disorder which is due to 
disease or injury in service or is related to a service 
connected disability.  

2.  No competent evidence has been submitted to establish 
that the veteran has a disability manifested by ear 
dysfunction, including earaches and tinnitus, which is due to 
disease or injury in service.  

3.  As the veteran is not service connected for a headache 
disorder, there is no service-connected disability to which a 
disability manifested by ear dysfunction, including earaches 
and tinnitus, may be attributed.  

4.  Since service connection was granted, the veteran's 
anxiety disorder is productive of no more than definite 
social and industrial impairment, and is not shown to impair 
occupational and social functioning beyond that contemplated 
by the 30 percent rating under the revised rating criteria.  

5.  The residuals of a shell fragment wound to the anterior 
area of the throat with a retained foreign body are 
manifested by a tender and painful scar, with no functional 
impairment; any disfigurement is not more than mild.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by headaches 
on a direct or secondary basis.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by ear 
dysfunction, to include earaches and tinnitus, on a direct or 
secondary basis.  38 U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an evaluation in excess of 30 percent 
for service-connected anxiety disorder with depressive 
features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, including DC 9400 (as in 
effect prior to November 7, 1996), and 9400 (as in effect 
from November 7, 1996).  

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected scar on the anterior throat are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.73, Diagnostic Code 5322-7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any complaints 
or abnormal findings concerning any ear problems, including 
any earaches or tinnitus.  The service medical records 
indicate that the veteran was seen for headaches on three 
occasions during service.  In August 1983, the veteran was 
seen for headaches and a sore throat.  It was noted that this 
was an apparent reaction to medication given the previous 
day.  In February 1984, the veteran was seen for headaches 
and an upset stomach after a night of consuming alcohol.  The 
assessment was a hangover.  In May 1984, the veteran was seen 
for headaches and vertigo after repelling off a tower.  The 
assessment offered by a medic at that time was orthostatic 
postural hypotension.  A periodic examination in April 1985 
showed no complaints or pertinent abnormalities referable to 
any ear problems or headaches.  On a Report of Medical 
History for separation in November 1985, the veteran denied 
any history or problems with frequent or severe headaches, 
ear trouble, hearing loss or any head injury.  No pertinent 
abnormalities referable to any headaches or ear problems were 
noted on examination at that time.  Audiological findings at 
that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
20
LEFT
15
10
5
10
0

Regarding the shell fragment wound to the neck, the service 
medical records show that the veteran sustained a small wound 
to the right anterior area of the neck by a single piece of 
shrapnel from a grenade launcher in August 1984.  The veteran 
did not loose consciousness and there were no other injuries.  
The veteran was treated at the emergency room for a 3-mm 
puncture wound near the thyroid cartilage at the C-5 level.  
On examination carotid pulse was normal without bruits, and 
there was no dysphagia.  The larynx was normal, and there was 
no hematoma.  X-ray studies showed a 4 by 2-mm metallic 
foreign body over the soft tissue of the larynx on the right 
side of the neck.  The veteran was given medication and 
released.  When seen at the otolaryngology clinic the 
following day, there was no evidence of hematoma.  There was 
tenderness over the area of the entrance wound and trachea 
but no evidence of infection.  

The veteran underwent superficial exploratory surgery under 
local anesthesia to remove the foreign body approximately two 
weeks after the initial injury.  However, the fragment could 
not be located, and the incision was closed.  The veteran was 
returned to full duty the same day.  The veteran was seen for 
follow-up a few days later to remove the sutures.  At that 
time, the veteran was counseled about further surgery to 
remove the fragment but declined and indicated that he wanted 
to wait and think about it for awhile.  

A VA outpatient record dated in September 1992 indicate that 
the veteran was seen for complaints of a headache and ear 
ache on the right side, and neck spasms for the past three to 
four weeks which he believed were due to the shrapnel injury 
to his neck.  In December 1992, the veteran reported that he 
had a headache and earache for the past three days.  He also 
reported a history of recurrent ear infections.  

On VA orthopedic surgical examination in December 1992, the 
veteran reported that he had a number of medical problems, 
including headaches and earaches.  He also reported pain, 
muscle spasm, and numbness about the right side of his neck 
and pain and numbness radiating into his right shoulder and 
down the right arm.  On examination, there was a non-tender, 
.5 cm scar on the anterior aspect of the neck just to the 
right of centerline.  There was increased prominence of the 
right sternocleidomastoid muscle which was in spasm and 
caused discomfort with pressure palpation.  The veteran had 
full range of motion of the cervical spine, with forward 
flexion to 65 degrees and backward extension to 50 degrees.  
Lateral rotation was from 0 to 40 degrees, with discomfort on 
full passive left lateral rotation.  X-ray studies revealed 
mild degenerative joint disease at C4 and C5.  The diagnosis 
was residuals of shrapnel wound to the neck manifest by a 
scar, fibromyositis - right sternocleidomastoid muscle; 
symptomatic, and cervical strain.  

On VA neurological examination in December 1992, the veteran 
complained of chronic headaches three times a week.  The 
veteran reported that his neck gets tense, and that he then 
develops a headache on the right side accompanied by 
lightheadedness.  The examiner noted that he did not have the 
veteran's claims file for review.  The veteran reported that 
he was not treated for headaches in service, and was not 
currently under a doctor's care.  The examiner indicated that 
he was not impressed by the veteran's history of headaches 
and opined that the veteran's history was more suggestive of 
psychological problems than neurological.  An 
electroencephalogram (EEG) was within normal limits.  The 
diagnoses included attack of syncope, by history, and tension 
headaches, mild.  

On VA psychiatric examination in December 1992, the examiner 
indicated that he did not have the veteran's claims file to 
review.  The veteran reported that he last worked 7 months 
ago, making about $500 a week, and that he had worked there 
for 5 years.  The veteran denied any prior psychiatric 
treatment.  The veteran complained of recurrent headaches, 
ringing in his ears, poor appetite, difficulty sleeping, and 
weight loss.  He reported bouts of anxiety that lasted for 
days, that his heart raced at times, and that he felt 
insecure and threatened.  He reported being depressed at 
times and had guilt feelings.  The veteran reported that he 
had flashbacks of his neck injury two to three times a week, 
but did not know what precipitated them.  The veteran also 
reported that he sometimes felt that people at work were 
conspiring to get rid of him.  He reported a history of heavy 
drinking, cocaine abuse, and marijuana use, and that he was 
in a rehab program for 21 days in April 1991.  The veteran 
indicated that he was in AA treatment at the present time.  
On mental status examination, the veteran was well dressed, 
relevant and coherent.  He denied any hallucinations, and no 
frank persecutions were elicited.  The veteran was moderately 
tense and anxious, and emotional reaction was mildly 
depressed.  He was well oriented and his memory was intact.  
His insight and judgment were also intact.  The diagnosis was 
anxiety disorder secondary to physical injury in service, and 
history of alcohol and drug abuse.  

By rating action in May 1993 service connection was 
established for a scar on the anterior of the throat with 
retained metallic foreign body, and for anxiety disorder, 
each rated 10 percent disabling; effective from October 29, 
1992.  (A subsequent rating action in May 1994 implemented 
the hearing officer's decision to assign a rating of 30 
percent for the veteran's anxiety disorder and corrected the 
effective date for each disability to October 5, 1992.)  

The veteran testified at a personal hearing at the RO in 
October 1993 that he had never been treated for his 
psychiatric problems.  He reported that he worked as a track 
inspector for a transit system for five years but was fired 
because he tested positive for drug and alcohol use.  The 
veteran testified that he drank heavily to self-medicate, but 
that he had been sober for the past 14 months.  The veteran 
testified that he played in various softball and football 
leagues and went to other social functions.  He explained 
that this was his way of trying to "intermingle" and to 
work with other people, but that he, nonetheless, felt 
isolated.  The veteran testified that he worked for many 
years in jobs that exposed him to loud noises such as 
aircraft and train engines, and that he did not wear any 
hearing protection.  The veteran also reported that he was 
currently attending community college.  

On a VA authorized audiological evaluation in January 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
25
35
LEFT
15
15
10
15
15

Puretone threshold of the right ear was 33 and of the left 
ear was 14.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 100 percent in 
the left ear.  Speech discrimination was good and 
tympanograms were within normal limit, bilaterally.  The 
diagnoses included mild to moderate sensorineural hearing 
loss through 1,000 hertz and above 4,000 hertz in the right 
ear, normal hearing in the left ear, and intermittent 
tinnitus in the right ear.  

On VA neurological examination in February 1994, the veteran 
reported suffering from migraine headaches since 1987, mostly 
on the right side.  The veteran described them as piercing 
type headaches often associated with nausea and vomiting.  He 
also reported sensitivity to noise and light.  The veteran 
reported that he treated the headaches by lying down in a 
dark room and putting a cold compress on his head.  He 
reported that he had headaches three times a week and that 
they lasted for about four hours; his last headache was about 
four day earlier.  The veteran was last treated at the VA 
emergency room about two months earlier and was given 
Demerol.  On examination, the veteran's station and gait were 
normal.  The cranial nerves were within normal limits and 
reflexes and sensory perception were also normal.  
Coordination was entirely intact.  The diagnosis was migraine 
headaches, very severe.  

On VA psychiatric examination in February 1994, the examiner 
noted that the veteran's claims file was not available for 
review.  The veteran reported that he was working part-time 
for UPS for the past two months, and that he attended 
counseling once a week.  The veteran complained of restless 
sleep, occasional nightmares and frequent headaches lasting 
anywhere from a half-hour to a whole day.  He reported a bad 
temper and that he sometimes gets violent.  He reported being 
nervous around people and paranoid of being hurt.  The 
veteran reported that he stopped using drugs and alcohol 11/2 
years ago and now attends AA meetings.  On examination, the 
veteran was tense and apprehensive.  His answers were 
relevant and coherent but he was evasive at times.  He denied 
any hallucinations.  The veteran reported that he felt 
threatened but no frank persecutions were elicited.  His 
emotional reaction was moderately depressed.  He was well 
oriented and his memory was intact.  His insight and judgment 
were fair.  The diagnosis was anxiety disorder, chronic, 
moderately severe.  The Global Assessment of Functioning 
(GAF) score was 50.  

On general VA examination in February 1994, there was a small 
circular (1/3 diameter), slightly raised scar on the anterior 
area of the veteran's neck just to the right of midline.  The 
scar was not tender or fixed to the underlying structures.  
The diagnoses included scar residual on the neck.  

Additional VA outpatient records (including multiple 
duplicate copies) received in June 1994 and September 1996 
show the veteran was seen for various medical problems from 
1992 to 1996.  The records show treatment primarily for 
headaches and related symptoms, as well as psychiatric 
counseling.  Most of the records were illegible due to poor 
handwriting, but what information could be deciphered was not 
significantly different from the medical findings noted on 
the examinations reported above.  

When examined by VA in December 1998, the psychiatrist 
indicated that he had reviewed the claims file in connection 
with his examination.  At that time, the veteran reported 
that he was working as a truck driver for the past year, and 
that he was not receiving any psychiatric treatment.  The 
veteran reported several problems including headaches and 
neck pain.  He was upset about "normal day living," and he 
reported anxiety attacks lasting up to one or two days every 
week.  The veteran reported that he felt threatened and was 
afraid of people, and that he was sometimes depressed and had 
feelings of guilt.  He reported that he was suspicious and 
afraid to go to treatment because he lost his job the last 
time he went to counseling.  He said that he started drinking 
when he was 16 years old but stopped five years ago with the 
help of AA.  On examination, the veteran was suitably dressed 
and looked his stated age.  He was rather tense and guarded, 
but his answers were relevant and coherent.  He denied any 
hallucinations.  He was suspicious and felt threatened, but 
no frank persecutions were elicited.  He was well oriented 
and his memory was generally intact.  His insight and 
judgment were fair.  The diagnosis was anxiety disorder with 
depressive features.  The GAF score was 65.  The examiner 
opined that the veteran's history of alcohol abuse was a 
separate entity and had no relation to the service-connected 
psychiatric disorder.  The examiner commented that at the 
present time, the veteran's drinking did not contribute to 
any impairment of function.  

On VA neurological examination in December 1998, the examiner 
noted that the veteran's claims file was available for 
review.  The examiner discussed the veteran's service medical 
history involving the fragment wound of the neck and his 
current problems involving headaches and neck pain.  On 
examination, there was a tender 1/4 inch scar on the anterior 
aspect of the neck, just lateral to the thyroid cartilage, 
with an embedded foreign body suggestive of a small shell 
fragment.  The examiner noted that this caused some 
discomfort to the veteran.  Examination of the extremities 
was normal, and there was no evidence of edema, cyanosis or 
deformity.  There was evidence of back and neck spasm in the 
cervical muscles at the C5-6 level.  Forward flexion was from 
0 to 50 degrees with backward extension from 0 to 20 degrees.  
Lateral rotation was from 0 to 40 degrees with lateral 
flexion from 0 to 35 degrees.  There was no easy fatigability 
or incoordination, and no loss of additional range of motion 
noted.  Neurological examination showed the cranial nerves II 
through XII were normal.  Motor and sensory examination in 
the upper and lower extremities was within normal limits.  
The impression included degenerative arthritis of the 
cervical spine, migraine headaches and residual scar on the 
neck with retained foreign body.  The examiner opined that 
the veteran's arthritis of the cervical spine was related to 
the grenade explosion and subsequent concussion and trauma 
caused by the veteran falling on his head and neck.  The 
examiner opined that the veteran's migraine headaches were 
not related to the shell fragment wound.  

An April 1999 addendum to the December 1998 VA neurological 
examination report indicated that there was no evidence of 
any weakness or sensory deficit to the anterior neck area 
from the shell fragment injury, and no abnormality in range 
of motion of the cervical spine.  The examiner also 
reiterated his opinion that the veteran's arthritis of the 
cervical spine was related to the shell fragment wound in 
service.  

An additional addendum in August 1999 indicated that the 
veteran's headaches were not secondary to the shrapnel injury 
of the throat and were not aggravated by the shell fragment 
wound residuals.  

Numerous copies of VA medical records (including duplicate 
copies) were received from the Philadelphia VAMC September 
1999.  The records show treatment for various medical 
problems, primarily headaches, from 1993 to 1996.  

By rating action in September 1999, service connection was 
established for degenerative arthritis of the cervical spine 
and a 10 percent evaluation was assigned effective from 
December 17, 1998.  

In General:  
Service Connection & Well Grounded Claim

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 1991).  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additionally, 
secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

In order for the veteran's claim to be well grounded, there 
must be competent evidence of:  (1) a current disability (a 
medical diagnosis); (2) the incurrence or aggravation of an 
injury or disability by a service-connected disability (lay 
or medical evidence); and (3) a nexus (that is, a link or a 
connection) between the current disability and a service-
connected disability.  Competent medical evidence is required 
to satisfy this third prong.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) and Reiber v. Brown, 7 Vet. App. 513 (1995).  
"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
for service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service, or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Analysis
Headaches

A chronic headache disability was not noted in service.  
There is no medical evidence during the two year period prior 
to service discharge or at discharge examination which 
reflects complaints of headaches.  Chronic headaches were 
initially diagnosed postservice.  Moreover, the veteran has 
presented no medical evidence of a nexus between any 
headaches noted in service and postservice symptomatology.  
Moreover, while the veteran believes that his headaches are 
related to service or to his service-connected scar on his 
neck, he has not presented any competent medical evidence to 
support his lay assertions.  This is required under Caluza, 
discussed above, to establish a well-grounded claim.  The 
veteran, as a layman, is not competent to provide an opinion 
regarding the etiological relationship between any chronic 
disability now present and service.  See Espiritu.  In the 
absence of competent medical evidence linking the veteran's 
current headaches to service or postservice symptomatology or 
to a service-connected disability, or that his nonservice-
connected headaches have actually been aggravated by his 
service-connected scar on the neck, the Board finds that his 
claim of service connection on a direct and secondary basis 
is not well grounded, and the appeal is denied.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, the veteran cannot invoke the VA's 
duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  



Ear Dysfunction

The service medical records are completely silent for any 
complaints or abnormalities referable to any ear problems, 
including hearing loss, earaches or tinnitus.  The veteran 
specifically denied any history of ear trouble, hearing loss 
or head injury on a Report of Medical History for separation 
in November 1995.  Furthermore, no pertinent abnormalities 
were found on examination at that time.  The first reported 
complaint of any ear problem was many years postservice.

While the veteran believes that his ear problems, including 
earaches and tinnitus are related to service, he has not 
presented any competent medical evidence to support his lay 
assertions.  This is required under Caluza, discussed above, 
to establish a well-grounded claim.  The veteran, as a 
layman, is not competent to provide an opinion regarding the 
etiological relationship between any chronic ear disability 
now present and service.  See Espiritu.  Moreover, a review 
of the evidentiary record does not reveal any medical opinion 
that the veteran's current ear problems, including ear aches, 
unilateral defective hearing and tinnitus are related to 
service.  In the absence of evidence of a nexus between any 
current ear dysfunction, including earaches and tinnitus, and 
military service, there is no basis to find that the claim 
for direct service connection is well grounded.  

As to the question of secondary service connection, the 
veteran testified at a personal hearing in October 1993 that 
he believed that his ear problems and tinnitus were related 
to his headaches.  (See p. 21).  Pursuant to the provisions 
of 38 C.F.R. § 3.310(a) (1999), a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  In a case such 
as this, however, where the underlying disability, claimed to 
have caused the disability for which service connection is 
sought, is not itself service connected, the regulation, and 
not the evidence, is dispositive.  Since the veteran is not 
service connected for a headache disorder, and the veteran 
seeks service connection for an ear disorder, including 
earaches and tinnitus secondary to his headaches, the claim 
must be terminated because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As there is no basis to grant secondary 
service connection for a disability manifested by ear 
dysfunction, including earaches and tinnitus, the veteran's 
claim is denied.  

In General:  Increased Ratings

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, and that separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone VA examinations, VA treatment records have been 
obtained, and the veteran has provided testimony at a 
personal hearing at the RO in October 1993.  The record is 
complete and the Board finds that there is no further duty to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Analysis
Anxiety Disorder

As noted above, service connection for anxiety disorder was 
established by the RO in May 1993, and 30 percent evaluation 
was assigned from October 29, 1992.  By later rating action, 
the effective date of the grant was changed to earlier that 
same month.  The veteran disagreed with the evaluation 
assigned and this appeal ensued.  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (1995) (as in effect 
prior to November 7, 1996).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The regulations pertaining to the veteran's service-connected 
psychiatric disability in effect prior to November 7, 1996 
are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............................................
.........    50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial 
impairment.............................................
..........   30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial 
impairment.........................................
...   10

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working 
ability..................................
......................................    0

38 C.F.R. 4.132 (1996).

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the Court 
held that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner.  Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).  

Under the old criteria, the service-connected anxiety 
disorder does not warrant a 50 percent rating.  In reviewing 
the evidence, the Board notes that the veteran's psychiatric 
symptomatology and the findings on the VA examinations 
conducted during the pendency of the appeal were not 
materially different and showed that the veteran was mild to 
moderately depressed.  The evidentiary record shows that the 
veteran's anxiety state is manifested by restless sleep, 
occasional nightmares, and some paranoid ideation.  While he 
was tense and guarded when examined by VA during the pendency 
of this appeal, no frank persecutions were elicited, and his 
insight and judgment were intact.  The records indicate that 
the veteran's ability to establish or maintain effective or 
favorable relationships is not impaired to any significant 
degree.  Although the veteran testified that he had 
difficulty with long-term relationships, he indicated that he 
dated a number of women and engaged in other social 
activities.  He also testified that he enjoyed participating 
in sporting events, and reported that he played softball and 
football.  He testified that the activities help alleviate 
his stress and that he interacted well with his teammates.  
Furthermore, the findings on all of the VA examinations 
showed the veteran was well dressed, alert, and cooperative.  
He was well oriented, and his conversations were relevant and 
coherent.  While the record indicates that the veteran was 
unemployed when he was first examined by VA in December 1992, 
the veteran testified that he was discharged from employment 
because of a positive urinalysis for drug and alcohol use.  
The veteran had worked at that job for approximately five 
years before he was fired.  Additionally, the veteran was 
working when examined by VA 1994 and 1998.  

The Board notes that the VA examiner in December 1992 did not 
offer a global assessment of functioning score (GAF).  The 
two most recent VA examinations (in February 1994 and 
December 1998), rendered GAF scores of 50 and 65, 
respectively.  A GAF score between 41 and 50 contemplates a 
level of impairment contemplating serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 and 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
between 61 and 70 corresponds to a mild level of symptoms or 
some difficulty in social, occupational or school 
functioning, but generally functioning pretty well.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

The GAF is probative evidence for VA rating purposes, because 
it indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  VA regulation prior 
to November 7, 1996, provided for use of DSM-III diagnostic 
criteria, a multi-axial system of diagnosis.  38 C.F.R. 
§ 4.125 (1996).  Thus, reference to the GAF score is not 
reliance by the Board on a medical treatise of which the 
veteran must be notified.  See Thurber v. Brown, 5 Vet. App. 
119 (1993).  The GAF scores and the psychiatric findings are 
not commensurate with a considerable, or "rather large," 
degree of social and industrial impairment as is required for 
the assignment of a 50 percent disability evaluation under DC 
9400.  Accordingly, the Board finds that the 30 percent 
rating is appropriate under the old rating criteria for the 
degree of impairment shown and the impairment is not shown to 
more nearly approximate the next higher or 50 percent rating.  
38 C.F.R. § 4.132, DC 9400 (1996).  

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130 (Effective November 7, 1996)  

Under the revised rating criteria, 38 C.F.R. § 4.130, DC 
9440, the material question at issue is whether the veteran 
has sufficient occupational and social impairment to disrupt 
his performance of occupational tasks to the extent set forth 
in the rating criteria described above for a higher 
evaluation of 50 percent.  

Under the new criteria, a rating in excess of 30 percent for 
PTSD based on the medical reports of record is not warranted.  
Memory is generally intact, and the veteran is well oriented.  
Judgment and memory are at least fair.  Answers to questions 
on psychiatric examination were relevant and coherent.  
Speech is normal.  He is apparently able to retain 
employment, indicating that motivation is intact.  While he 
reports some sleep impairment, a depressed mood, weekly panic 
attacks and some suspiciousness, these symptoms are 
contemplated by the rating currently in effect.  The Board 
finds that the totality of the evidence of record does not 
indicate that the interference of the service-connected 
anxiety disorder with the veteran's ability to work is more 
than moderate.  Thus, the symptomatology, based on a review 
of all the medical reports, is not reflective of the severity 
and persistence to warrant a 50 percent rating under the new 
criteria.  38 C.F.R. §§ 4.7, 4.130, DC 9400 (1999).  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating greater than 30 percent since his claim was 
initiated.  




Neck Scar

Initially, it is noted that service connection for right arm 
numbness claimed as a residual of the shell fragment wound 
was denied by the RO in May 1993.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Likewise, service connection for arthritis of the 
cervical spine secondary to the shell fragment wound was 
established by rating action in February 1999.  The veteran 
and his representative were notified of this decision and did 
not appeal.  Accordingly, the Board will not consider any 
reported right arm numbness or orthopedic residuals when 
determining the rating to be assigned the fragment wound of 
the neck.  

By rating action in May 1993, service connection was 
established for a scar on the right anterior area of the neck 
with a retained foreign body.  The RO considered rating the 
disability under the rating codes for both muscle injury and 
for scars.  The RO found that the clinical findings did not 
show any functional impairment due to muscle damage which 
would warrant the assignment of a compensable rating under 
the rating codes for muscle injury.  However, the medical 
evidence showed that the scar was tender and painful.  
Therefore, a 10 percent evaluation was assigned for a tender 
and painful scar.  Other codes under which the veteran may be 
rated include:  

7803  Scars, superficial, poorly nourished, with repeated 
ulceration...................  10 

7800  Scars, disfiguring, head, face or neck:  
  Complete or exceptionally repugnant deformity of one side 
of 
    face or marked or repugnant bilateral 
disfigurement............................  50
  Severe, especially if producing a marked and unsightly 
    deformity of eyelids, lips, or auricles..............................................  
30
  Moderate; 
disfiguring..................................................................
..........  10
  
Slight.......................................................
............................................   0

  Note:  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

The Board notes that contrary to the veteran's self-described 
severe shell fragment injury to the VA examiner in December 
1998, the evidentiary record shows that the shrapnel wound to 
the veteran's neck in August 1984 was superficial in nature, 
without nerve or artery involvement.  The wound was dressed, 
and the veteran was returned to duty the same day.  While 
exploratory surgery to remove the foreign body a couple of 
weeks later was unsuccessful, the procedure was done under 
local anesthesia and the veteran was returned to full duty 
the same day.  In short, the service medical records and the 
subsequent VA medical records do not indicate that the 
initial injury was more than slight or that there was any 
significant muscle damage.  

While the veteran believes that he is entitled to a higher 
rating, the medical evidence of record does not show that a 
higher rating is warranted.  The clinical findings from the 
three VA examinations conducted during the pendency of the 
appeal were not materially different and showed only a very 
small, slightly raised scar on the anterior area of the neck 
at the C-5 level.  The veteran does not claim nor does the 
evidence show that the scar is more than slightly 
disfiguring.  Furthermore, there is no evidence of any 
functional impairment which is attributable to the scar.  
Accordingly, the Board finds no basis for the assignment of a 
rating higher than 10 percent or an additional rating based 
on disfigurement.  



ORDER

As a well-grounded claim of service-connection for a 
disability manifested by headaches on a direct and secondary 
basis has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for a 
disability manifested by ear dysfunction, including earaches 
and tinnitus on a direct and secondary basis has not been 
presented, the appeal is denied.  

An increased rating for service-connected anxiety disorder 
with depressive features is denied.  

An increased rating for service-connected scar on the 
anterior throat with retained foreign bodies is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

